                          Case 20-10343-LSS                Doc 5562          Filed 07/12/21          Page 1 of 3




                                                        District of Delaware

                                  In re Boy Scouts of America, Case No. 20-10343
                                                                                         Court ID (Court use only)_____________

                    NOTICE OF TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee hereby gives notice pursuant
to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other than for security, of the claim referenced in this notice.

Name of Transferee                                              Name of Transferor
Argo Partners                                                   COMPLETE CARE CONSULTING SERVICE LLC

Name and Address for notices and payments:                      Court Record Address of Transferor
12 West 37th Street, Ste. 900                                   (Court Use Only)
New York, NY 10018
Phone: 212-699-1102
                                                                Name & Current Address of Transferor
                                                                COMPLETE CARE CONSULTING SERVICE LLC
                                                                7034 Brass Bugle Pl
                                                                CLOVER,SC 29710
                                                                Phone: (803) 810-2993

                                                                Court Claim # 94
                                                                POC $1,319.00

I declare under penalty of perjury that the information provided in this notice is true and correct to the best of my knowledge and
belief.

By:/s/ Matt Friend                                              Date: July 12, 2021
Transferee/Transferee's Agent

Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.

                                      ~~DEADLINE TO OBJECT TO TRANSFER~~

The transferor of claim named above is advised that this Notice of Transfer of Claim Other Than for Security
has been filed in the clerk's office of this court as evidence of the transfer. Objections must be filed with the
court within twenty (20) days of the mailing of this notice. If no objection is timely received by the court, the
transferee will be substituted as the original claimant without further order of the court.

Date:___________                                                                ______________________________
                                                                                CLERK OF THE COURT
                           Case 20-10343-LSS                  Doc 5562           Filed 07/12/21            Page 2 of 3

                                                    ASSIGNMENT OF CLAIM
COMPLETE CARE CONSULTING SERVICE LLC, having a mailing address at 7034 Brass Bugle Pl , CLOVER, SC 29710 ("Assignor"), in
consideration of the sum of                                                 of the Claim (the "Purchase Rate", does hereby transfer to Argo Partners,
which includes Argo Partners II LLC and Argo Partners Fund III LLC, having an address at 12 West 37th Street, 9th Fl. New York, NY 10018
("Assignee") all of Assignor's right, title and interest in and to claim or claims of Assignor, as more specifically set forth (the "Claim") against
Boy Scouts of America Case No. 20-10343, ("Debtor") Debtor in proceedings for reorganization (the "Proceedings") in the United States
Bankruptcy Court for the District of Delaware (the "Court"), jointly administered under Boy Scouts of America Case No. 20-10343 in the
currently outstanding amount of not less than $1,319.00 and all rights and benefits of Assignor relating to the Claim, including without limitation
the Proof of Claim identified below and Assignor's rights to receive all interest, penalties and fees, if any, which may be paid with respect to the
Claim and all other claims, causes of action against the Debtor, its affiliates, any guarantor or other third party and all cash, securities, instruments
and other property which may be paid or issued by Debtor in satisfaction of the Claim, together with voting and other rights and benefits arising
from, under or relating to any of the foregoing. The Claim is based on amounts owed to Assignor by Debtor as set forth below and this assignment
shall be deemed an absolute and unconditional assignment of the Claim for the purpose of collection and shall not be deemed to create a security
interest. For the avoidance of doubt, the Claim shall include, without limitation, any and all cure claims, reclamation claims and administrative
priority claims that may arise out of the same underlying contracts or facts and circumstances that give rise to the Claim.

The term "Proof of Claim" shall mean any and all proofs of claim that may be filed in respect of the Claim or any part thereof, whether formal or
informal and whether previously or hereafter filed (including without limitation, that certain proof of claim in the amount of $ 1,319.00 , which
has been duly and timely filed in the Proceedings and which has not been revoked or superseded, a true and correct copy of which is annexed to
this Assignment of Claim). For the avoidance of doubt, if the Proof of Claim amount differs from the Claim amount set forth above, Assignee
shall nevertheless be deemed the owner of the entire Proof of Claim subject to the terms of this Agreement and shall be entitled to identify itself
as owner of such Proof of Claim on the records of the Court.

Assignor further represents and warrants that: the amount of the Claim is not less than $1,319.00; the Claim in that amount is valid and
enforceable; no objection to the Claim exists; the Claim is listed by the Debtor on its schedule of liabilities as amended to date ("Schedule") as
such; no consent, approval, filing or corporate, partnership or other action is required as a condition to, or otherwise in connection with, the
execution, delivery and performance of this Agreement by Assignor, this Agreement has been duly authorized, executed and delivered by
Assignor and Assignor has the requisite power and authority to execute, deliver and perform this Agreement; this Agreement constitutes the valid,
legal and binding agreement of Assignor, enforceable against Assignor in accordance with its terms; no payment or other distribution has been
received by Assignor, or by any third party on behalf of Assignor, in full or partial satisfaction of, or in connection with the Claim; Assignor has
not engaged in any acts, conduct or omissions that might result in Assignee receiving in respect of the Claim proportionately less payments or
distributions or less favorable treatment per dollar of claim than other unsecured creditors; the Claim is not subject to any factoring agreement;
Assignor has not previously assigned, sold or pledged the Claim to any third party, in whole or in part; Assignor owns and has title to the Claim
free of any and all liens, security interests or encumbrances of any kind or nature whatsoever; and it is not subject to any offset, defenses or
subordination that have been or may be asserted by or on behalf of Debtor or any other party to reduce the amount of the Claim or to impair its
value. Assignor agrees to indemnify Assignee from all losses, damages and liabilities, including attorneys fees and expenses, which result from
Assignor's breach of any representation, warranty or covenant set forth herein, or from any action, proceedings, objection or investigation relating
to any attempt or threatened attempt to avoid, disallow, reduce, subordinate or otherwise impair the Claim or otherwise delay payments or
distributions in respect of the Claim. Neither party hereto assumes or shall be responsible for any obligations or liabilities of the other party
related to or in connection with this Assignment of Claim.

Assignor is aware that the above Purchase Price may differ from the amount ultimately distributed in the Proceedings with respect to the Claim
and that such amount may not be absolutely determined until entry of a final order confirming a plan of reorganization. Assignor acknowledges
that, except as set forth in this Assignment, neither Assignee nor any agent or representative of Assignee has made any representation whatsoever
to Assignor regarding the status of the Proceedings, the condition of Debtor (financial or otherwise) or any other matter relating to the
Proceedings, the Debtor or the Claim. Assignor represents that it has adequate information concerning the business and financial condition of
Debtor and the status of the Proceedings to make an informed decision regarding the sale of the Claim and that it has independently and without
reliance on Assignee, and based on such information as Assignor has deemed appropriate (including information available from the files of the
Court in the Proceedings), made its own analysis and decision to enter into this Assignment of Claim.

Assignee assumes all of the recovery risk in terms of the amount paid on the Claim. Assignee does not, however, assume the risk that all or any
part of the Claim may become, becomes, or is disallowed, avoided, reduced, disputed, objected to or otherwise impaired in any way (any of the
occurrences or conditions described is referenced herein singularly and/or collectively as an "Impairment"). In the event of Impairment, Assignor
agrees to immediately refund an amount equal to the portion of the Claim Amount subject to the Impairment multiplied by the Purchase Rate.

In the event the Claim is ultimately allowed in an amount in excess of the amount purchased herein, Assignor is hereby deemed to sell to
Assignee, and Assignee hereby agrees to purchase, the balance of said Claim at the same percentage of claim paid herein not to exceed twice the
Claim amount specified above. Assignee shall remit such payment to Assignor upon Assignee's satisfaction in its sole discretion that the Claim
has been allowed in the higher amount and that neither the Claim nor distributions thereon is subject to any potential objection or reduction by the
Debtor.

Assignor hereby irrevocably appoints Assignee as its true and lawful attorney and authorizes Assignee to act in Assignor's stead, to demand, sue
Case 20-10343-LSS   Doc 5562   Filed 07/12/21   Page 3 of 3




                          12th        July
